Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted.
US Patent No. 5,428,087 to Petit describes a PVC plastisol composition comprising blocked polyisocyanates (see the abstract). Petit does not disclose the presently recited cardanol blocking agent or an epoxy resin.
Journal of Polymer Science Part A: Polymer Chemistry 2004, 42(16), 4047-4055 to Nasar describes cardanol-blocked toluene diisocyanate (see the abstract). Nasar does not disclose a PVC plastisol.
US Patent No. 4,977,201 to Ogawa describes a polyvinyl chloride plastisol composition comprising an epoxy resin and a block isocyanate (see the abstract). Ogawa describes blocking agent (see col. 11, l. 65 to col. 12, l. 2) such as alkylphenols. Ogawa does not disclose the presently recited cardanol blocking agent.
US Patent Application Publication No. 2017/0022317 A1 to Suzuki describes an acrylic plastisol composition comprising a natural oil-blocked prepolymer (see the abstract). The blocked prepolymer includes an isocyanate terminated prepolymer and a blocking agent (see ¶ [0009]) such as cardanol (see ¶ [0033]). Suzuki describes PVC-
The examiner is unaware of any prior art that describes or suggests the claimed compositions. Claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764